Citation Nr: 1046011	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  07-11 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a left eye disability 
(left eye persistent hyaloid artery).

2.  Entitlement to service connection for a low back disability 
(mild degenerative disc disease).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

T. Adams, Counsel



INTRODUCTION

The Veteran served on active duty from February 1992 to February 
2000.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia, 
that denied the benefits sought on appeal.  In June 2009, this 
matter was remanded by the Board for further development.

The issue of entitlement to service connection for a low back 
disability is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


FINDING OF FACT

The competent evidence does not show that the Veteran's left eye 
disability was incurred in or aggravated by her active service.


CONCLUSION OF LAW

Service connection for a left eye disability is not warranted.   
38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2010).  The 
notice must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Further, this notice must 
include notice that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that the 
error did not affect the essential fairness of the adjudication.  
To overcome the burden of prejudicial error, VA must show (1) 
that any defect was cured by actual knowledge on the part of the 
claimant; (2) that a reasonable person could be expected to 
understand from the notice what was needed; or, (3) that a 
benefit could not have been awarded as a matter of law.  Sanders 
v. Nicholson, 487 F.3d 881 (2007).

In September 2004, prior to the initial adjudication of the 
claim, the Veteran was notified of the evidence not of record 
that was necessary to substantiate the claim.  She was told that 
she needed to provide the names of any person, agency, or company 
who had additional records to help decide her claim.  She was 
informed that VA would review her claim and determine what 
additional information was needed to process her claim, schedule 
a VA examination if appropriate, obtain VA medical records, 
obtain service records, and obtain private treatment reports as 
indicated.

There is no allegation from the Veteran that she has any evidence 
in her possession that is needed for a full and fair adjudication 
of this claim.

While the Veteran was not given notice of what type of 
information and evidence she needed to substantiate a claim for 
an increased rating, there is no prejudice in issuing a final 
decision because the preponderance of the evidence is against the 
claim for service connection.  Any questions as to the 
appropriate disability rating or effective date to be assigned 
are moot.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Therefore, the Board finds that adequate notice was provided to 
the appellant prior to the transfer and certification of the 
Veteran's case to the Board and complied with the notice 
requirements.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2010).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VA's duty to assist includes 
(1) obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service treatment records or 
other records relevant to active duty and VA or VA-authorized 
medical records; and, (4) providing medical examinations or 
obtaining medical opinions if necessary to decide the claim.  
38 C.F.R. § 3.159(c) (2010).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or recurrent 
symptoms of a disability, (2) an in-service event, injury, or 
disease, (3) current disability may be associated with the in-
service event, and (4) there is insufficient evidence to make a 
decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

In this case, the Veteran's service medical records and all 
identified and authorized post-service medical records relevant 
to the issue on appeal have been requested or obtained.  Pursuant 
to the Board's June 2009 remand, a VA examination pertinent to 
the Veteran's claim was obtained in October 2009.  A review of 
that report of examination shows that all subjective and 
objective findings necessary for evaluation of the Veteran's 
claim were observed and recorded.  Thus, the examination appears 
to be complete and adequate.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Accordingly, the Board finds that VA substantially 
complied with the Board's remand directives in further developing 
the Veteran's claim.  Stegall v. West, 11 Vet. App. 268 (1998); 
Dyment v. West, 13 Vet. App. 141 (1999).  Therefore, the Board 
finds that all available records and medical evidence have been 
obtained in order to make an adequate determination as to this 
claim.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is necessary 
under those provisions.

A claimant with active service may be granted service connection 
for a disease or disability either incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2010).

The disease entity for which service connection is sought must be 
chronic as opposed to merely acute and transitory in nature.  For 
the showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  Where 
the fact of chronicity in service is not adequately supported 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2010).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Mercado-
Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. Principi, 
3 Vet. App. 542 (1992).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible.  Lay 
assertions of medical status do not constitute competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

A disease considered by medical authorities to be of familial (or 
hereditary) origin by its very nature pre-exists military 
service.  However, service connection for congenital, 
developmental, or familial diseases can be granted if 
manifestations of the disease in service constitute aggravation 
of the condition.  38 C.F.R. §§ 3.303, 3.304, 3.310 (2010); 
VAOPGCPREC 82-90 (July 18, 1990); 56 Fed. Reg. 45711 (1990).

A Veteran will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence demonstrates 
that an injury or disease existed prior thereto and was not 
aggravated by service.  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 U.S.C.A. 
§ 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010).

A pre-existing disability or disease will be considered to have 
been aggravated by active service when there is an increase in 
disability during service, unless there is clear and unmistakable 
(obvious and manifest) evidence that the increase in disability 
is due to the natural progress of the disability or disease.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a), (b) (2010).  
Aggravation of a pre-existing condition may not be conceded where 
the disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and subsequent 
to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) 
(2010); Falzone v. Brown, 8 Vet. App. 398 (1995) (presumption of 
aggravation created by 38 C.F.R. § 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228 (1991).  A mere transient flare-up during service 
of a preexisting disorder does not, in the absence of evidence of 
a worsening of the underlying condition, constitute aggravation 
of the disorder.  In addition, the usual effects of medical and 
surgical treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment will not 
be considered service-connected unless the disease or injury is 
otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1) (2010).

The record before the Board contains service treatment records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when the 
Board has supported its decision with thorough reasons and bases 
regarding the relevant evidence).

Based on a thorough review of the record, the Board finds that 
the preponderance of the evidence is against the Veteran's claim 
for service connection for a left eye disability.

Service medical records show that the Veteran entered service 
with a left eye persistent hyaloid artery, which was described as 
a birth defect on her January 1992 physical evaluation screening.  
In February 1994, the Veteran was evaluated for possible eye 
surgery due to decreased visual acuity in the left eye and 
headaches.  The physician determined that surgery would not be 
beneficial at that time.  In February 1995, she again complained 
of a decrease in her visual acuity, which was considered to be 
secondary to opacification and amblyopia.  In November 1995, the 
Veteran reported that it was difficult for her to see while 
driving at night.  She sought a second opinion as to whether 
corrective surgery would be appropriate, and the physician stated 
that it was not advised at that time.  In April 1996, the Veteran 
complained of seeing black spots that would not move, but faded 
when she looked at a particular object.  The spots were 
considered to be secondary to persistent hyaloids artery of the 
left eye.  She also complained of headaches and was prescribed 
contact lenses which might alleviate those symptoms.  In June 
1999, the Veteran underwent cataract surgery.  Post-surgery, she 
complained of headaches, seeing spots, and feeling a "pulling" 
feeling while reading.  It was noted that the surgery had gone 
well and there was progressive healing.  A December 1999 
evaluation demonstrated that she needed no further treatment, as 
the surgery was determined to have been successful.

The Board finds that clear and convincing evidence rebuts the 
presumption of soundness on the Veteran's entry to service 
because upon entrance examination in January 1992 the Veteran was 
diagnosed with a left eye persistent hyaloids artery, described 
as a birth defect.  38 C.F.R. § 3.304 (2010).

Having shown that the Veteran is not entitled to a presumption of 
soundness, the next step of the inquiry is to determine whether 
the Veteran's pre-existing left eye disability was aggravated in 
service.  A lack of aggravation may be shown by establishing that 
there was no increase in disability during service or that any 
increase in disability was due to the natural progress of the 
pre-existing condition.  VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 
25178 (2004).

Post-service VA treatment records show that in February 2004, the 
Veteran reported seeing dark floaters in the left eye.  There was 
decreased visual acuity in the left eye.  No other abnormalities 
were found.

Pursuant to the Board's June 2009 remand, the Veteran was 
afforded a VA eye examination in October 2009.  The Veteran 
presented with a history of decreased vision in her left eye 
since birth and was later prescribed a pair of glasses.  She 
underwent cataract extraction in 1999.  The examiner indicated 
that there was no history of eye injury or trauma or any history 
of incapacitating eye disease apart from the postoperative 
recovery from her injury in 1999.  On examination, the Veteran 
was diagnosed with decreased vision in her left eye most likely 
due to underlying amblyopia.  The examiner opined that the 
surgery in 1999 did not improve or worsen her visual acuity.  The 
Veteran stated that vision in her left eye had been poor since 
birth.  However, subjective complaints of worsening after her 
surgery were uncorroborated on clinical examination.  The 
examiner further opined that the Veteran's current eye problems 
were related to an underlying congenital defect of the left eye, 
a persistent hyaloid artery and a congenital cataract consistent 
with a Mittendorf dot.  Prior to her surgery in 1999, it was 
noted that removal of the lens would not significantly improve 
her vision due to underlying amblyopia.

The examiner opined that the pathology in the Veteran's left eye 
was not related to her service or her June 1999 surgery.  The 
examiner also opined that there was no evidence that her 
congenital eye defect, a left persistent hyaloid artery, was 
aggravated or worsened as a result of her active service.  The 
rationale was that the Veteran's visual acuity was reduced prior 
to any surgery, with a history of longstanding visual reduction 
in the left eye.  Examination notes from 1994 and 1995 indicated 
a visual acuity that was unchanged before and after her left eye 
surgery.  The Veteran's examination findings of central 
suppression scotoma with a history of chronic decreased vision in 
the left eye without structural pathology in the left eye and 
reduced stereopsis were consistent with amblyopia due to the 
underlying congenital abnormality.

The Board finds that the weight of the evidence of record in this 
case shows clearly and unmistakably that the Veteran's left eye 
disability pre-existed service.  Furthermore, the evidence shows 
that the disability was not permanently worsened, or aggravated, 
during service.  On VA examination in October 2009, the Veteran 
presented with a history of decreased vision in her left eye 
since birth.  The examiner opined that her left eye pathology was 
not related to her service or to the June 1999 surgery and that 
there is no evidence that her congenital eye defect of left 
persistent hyaloid artery was aggravated or worsened as a result 
of her active service.

While the competent medical evidence shows that the Veteran now 
suffers from a left eye disability, the preponderance of the 
evidence does not show that any current left eye disability was 
incurred in or aggravated during service.  Furthermore, the 
record includes a competent VA opinion that the Veteran's left 
eye disability was incurred in or aggravated during her service.  
Here, the evidence does not support a finding that the Veteran's 
pre-existing left eye disability increased in severity or was 
aggravated during his service.  The Board finds that the evidence 
of record weighs against such a finding.  In the absence of 
competent medical evidence linking any current left eye 
disability to service, service connection must be denied.

The Veteran has attributed her left eye disability to her 
service.  However, as a layperson, the Veteran is not competent 
to give a medical opinion on causation or aggravation of a 
medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); 
Routen v. Brown, 10 Vet. App. 183 (1997); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (layperson is generally not capable of 
opining on matters requiring medical knowledge).  The Board 
acknowledges that the Veteran is competent to give evidence about 
what she experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Additionally, the Veteran's statements may be competent to 
support a claim for service connection where the events or the 
presence of a disability, or symptoms of a disability are subject 
to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. 
§§ 3.303(a), 3.159(a) (2010); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(2006).  However, the nature of the Veteran's left eye disability 
is not subject to lay diagnosis.  The Veteran can report that she 
had vision problems in her left eye.  That is a subjective 
symptom and not readily identifiable or apparent as a clinical 
disorder in the way that varicose veins may be observed, 
objectively.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The 
Veteran does not have the medical expertise to discern the nature 
of any current left eye diagnoses nor does she have the medical 
expertise to provide an opinion regarding the etiology.  In sum, 
the issue does not involve a simple diagnosis.  The Veteran is 
competent to report that she has been diagnosed with a left eye 
disability, but, as noted, she is not competent to provide a 
medical opinion regarding its etiology.  While the Veteran 
purports that her left eye disability is related to her service, 
her statements alone are not competent to provide the medical 
nexus.  Thus, the Veteran's lay assertions are not competent or 
sufficient.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  The evidence does not 
show that the pre-existing left eye disability was aggravated by 
service.  The competent medical evidence shows clearly and 
unmistakably that the Veteran's persistent hyaloid artery and 
congenital cataract pre-existed service and the evidence 
indicates that it was not permanently worsened, or aggravated, in 
service.  38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-2003 
(2003), 69 Fed. Reg. 25178 (2004).  Therefore, service connection 
for a left eye disability, is denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a left eye disability is denied.


REMAND

Additional development is needed prior to the disposition of the 
Veteran's claim for service connection for a low back disability.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional development 
of the evidence if the record before it is inadequate.  
38 U.S.C.A. § 5103A (West 2002).  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that proper 
adjudication of the claim requires additional development.

In June 2009, the Board remanded the Veteran's claim for an 
opinion as to whether the Veteran's back disability was related 
to an in-service motor vehicle accident in 1993 or to any other 
incident of service.  On VA eye examination in October 2009, the 
Veteran was diagnosed with chronic lumbosacral strain and mild 
degenerative arthritis of lumbosacral spine.  The examiner opined 
that it was less likely as not that the Veteran's current back 
condition was caused by or a result of the motor vehicle accident 
during her service in 1993.

However, the examiner failed to provide an opinion as to whether 
the Veteran's low back disability was related to any other 
incident of her service.  A remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  As any 
relationship remains unclear to the Board, an additional remand 
is necessary to comply with the June 2009 remand instructions.  
The examiner on remand should specifically reconcile the opinion 
with the June 2009 VA opinion and any other opinions of record.

Next, it appears to the Board that additional treatment records 
may be outstanding.  A review of the claims file shows that the 
most recent VA medical records are dated in February 2010.  To 
aid in adjudication, any subsequent VA medical records should be 
obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  In 
addition, in her April 2007 substantive appeal the Veteran 
indicated private treatment of her low back disability shortly 
after her discharge from service in 2000.  Accordingly, the 
Veteran's private treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records 
dated since February 2010.

2.  Ask the Veteran to provide the name, 
dates, and location of any private facility 
or provider that treated her for a low back 
disability after her discharge from service 
in 2000.  After obtaining the necessary 
authorization, obtain the Veteran's private 
treatment records from any private facilities 
or provider that treated the Veteran for a 
low back disability after her service, and 
any additional private treatment records 
identified by the Veteran.  All attempts to 
secure the records must be documented in the 
claims folder.

3.  After any additional records are 
obtained, arrange for the VA examiner who 
provided the October 2009 opinion to review 
the Veteran's claims folder.  The review 
should be indicated in the report.  If that 
examiner is not available, please forward 
this request to another examiner.  No further 
examination of the Veteran is necessary 
unless the examiner determines otherwise.  
The examiner should specifically attempt to 
reconcile the opinion with all other opinions 
of record, including the October 2009 VA 
opinion.  The rationale for all opinions 
should be provided.  In addition, the 
examiner should provide the following 
opinion:

Is it at least as likely as not (50 
percent or more probability) that any low 
back disability was incurred in or 
aggravated by the Veteran's service, 
including a September 1993 motor vehicle 
accident or any other incident of her 
service including complaints of and 
treatment for low back pain in October 
1994, November 1994, November 1995, and 
September 1997?  The examiner must 
consider the Veteran's statements 
regarding the incurrence of a low back 
disability, in addition to her statements 
regarding the continuity of 
symptomatology.  Dalton v. Nicholson, 21 
Vet. App. 23 (2007).

4.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or United 
States Court of Appeals for Veterans Claims for development or 
other action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


